Case 2:18-cv-00373-JPH-DLP Document 47 Filed 09/16/19 Page 1 of 3 PageID #: 194




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               TERRE HAUTE DIVISION

 JAMES M. JONES,                             )
                                             )
        Plaintiff,                           )
                                             )
 v.                                          )    Case No. 2:18-cv-00373-JPH-DLP
                                             )
 VINCENNES UNIVERSITY,                       )
                                             )
        Defendant.                           )

                      DEFENDANT VINCENNES UNIVERSITY’S
                       MOTION FOR SUMMARY JUDGMENT

        Defendant Vincennes University (“the University”), by counsel and pursuant to

 Federal Rule of Civil 56, moves this Court for entry of summary judgment in its favor

 and against the Plaintiff, James M. Jones, on all claims raised in Plaintiff’s First

 Amended Complaint filed in this matter on or about January 8, 2019. As shown in

 Defendant’s Brief in Support of Motion for Summary Judgment, and supported by the

 evidence designated to this Court in Defendant’s Appendix of Designated Evidence in

 Support of Defendant’s Motion for Summary Judgment, both of which are filed

 contemporaneously herewith pursuant to Local Rule 56-1 of this Court, there is no

 genuine issue of material fact and the University is entitled to judgment as a matter of

 law.

        Pursuant to the “Practices and Procedures before Judge Hanlon,” the following

 Exhibits are provided as attachments hereto in support of this Motion for Summary

 Judgment:
Case 2:18-cv-00373-JPH-DLP Document 47 Filed 09/16/19 Page 2 of 3 PageID #: 195




  Exhibit Description                                                    Pages    File
                                                                                  Size
     1      Video Transcript of Deposition of James M. Jones             N/A
            (Plaintiff) (Filed manually with clerk’s office)
     2      Jones (Plf) Dep. Transcript Excerpts                         1-156    13.12
                                                                                  MB
     3      Rath Dep. Transcript Excerpts                                1-86     5.43
                                                                                  MB
     4      Dunham Dep. Transcript Excerpts and Errata                   1-47     3.42
                                                                                  MB
     5      McCord-Fithian Dep. Transcript Excerpts and Errata           1-56     3.91
                                                                                  MB
     6      McCord-Fithian Affidavit                                     1-3      295 KB
     7      Igel Affidvait                                               1-2      184 KB
     8      Gardner Affidavit                                            1-2      187 KB
     9      Herron Affidavit                                             1-2      209 KB
    10      Plf.’s First Amended Complaint and Exhibits                  1-11     2.94
                                                                                  MB
    11      Plf.’s Answers to Def.’s First Set of Interrogatories        1-9      804 KB
    12      Plf.s Supplemental Responses to Discovery Requests           1-4      384 KB
    13      James Jones Birth Certificate                                1        313 KB
    14      James Jones Passport                                         1        493 KB
    15      Jones Application for Employment (Feb. 15, 1990)             1-4      315 KB
    16      Jones Employee Personnel Information Form (April 23,         1-2      191 KB
            1990)
    17      Email re: Lynn White Retirement (June 30, 2016)              1-3      290 KB
    18      Email re: Appointment of R, Dunham as Police Chief           1        132 KB
            (June 9, 2017)
    19      McCord-Fithian Notes from June 9 & 12, 2017                  VU0767   106 KB
    20      Jones Change of Status form (June 16, 2017)                  1        146 KB
    21      Training Coordinator Job Description                         1        199 KB
    22      Jones Retirement Letter (June 19, 2017)                      1        95 KB
    23      Payroll Notification Form with attached Jones                1-2      2.1 MB
            Retirement Letter (June 20, 2017)


         WHEREFORE, the University prays for entry of an order grating summary

 judgment to it on all claims raised in the Plaintiff’s First Amended Complaint and

 awarding the University all other just and proper relief in the premises.


                                              2
Case 2:18-cv-00373-JPH-DLP Document 47 Filed 09/16/19 Page 3 of 3 PageID #: 196



                                     Respectfully submitted,

                                     CHURCH CHURCH HITTLE + ANTRIM

                                     By:    /s/Kevin S. Smith
                                            Kevin S. Smith, No.20379-49
                                            KSmith@cchalaw.com
                                            Brent R. Borg, No. 27415-29
                                            BBorg@cchalaw.com
                                            Two North Ninth Street
                                            Noblesville, IN 46060
                                            T: (317) 773-2190
                                            F: (317) 572-1609

                                            Attorneys for Vincennes University



                                CERTIFICATE OF SERVICE

        I hereby certify that on September 16, 2019, the foregoing was filed

 electronically. Notice of this filing was sent to the following by operation of the Court’s

 Electronic filing system:

        Ronald S. Langacker
        LANGACKER LAW
        210 N. Broadway
        Urbana, IL 61801

                                            /s/ Kevin S. Smith ______________________
                                            Kevin S. Smith




                                               3
